Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 2-3, 6-17, 21, 23, 25, 28-32, 37, 39-40 and 42 were canceled and claims 6-7 were amended in the amendment filed December 27, 2021.  Claims 1, 4-5, 18-20, 22, 24, 26-27, 33-36, 38, 41 and 43 are pending in the current application.

Election/Restrictions
Applicant elected without traverse Group I (claims 1-5, 9-11, 13-14, 16-20, 22, 24, 26-27, 33, 38, 43) drawn to a polypeptide and without traverse SEQ ID NO:1 with N32G, Y35W, V48D, M65I, Q42E, T51L (A59V G60N N62G), (E29K K30E E33K) and half-life extending moieties from List II in the reply filed on December 27, 2021. After further review, the election of species from list II is withdrawn.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.03(a)). 
The restriction requirement is deemed proper and made FINAL in this office action.  Claims 4-5, 26, 33-36, 41 are withdrawn as being from further consideration as being drawn to a nonelected invention/species.  Claims 1, 18-20, 22, 24, 27, 38 and 43 are examined on the merits of this office action. 

Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.


Drawing Objection
The drawings are objected to under 37 CFR 1.83(a) because the brief description fails to describe sufficient detail of the figures (see page 71). MPEP 6082(e) states “The examiner should ensure that the figures are correctly described in the brief description of the several views of the drawing section of the 
 Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objection
Claim 1 is objected to for the following reason: Claims 1 recites an amino acid sequence that is missing the sequence identifier. The proper way to claim a peptide sequence is for example, MIPRGLSEAK PATPEIQEIV DKVKPQLEEK TNETYGKLEA VQYKTQVLAS TNYYIKVRAG DNKYMHLKVF NGPPGQNADR VLTGYQVDKN KDDELTGF (SEQ ID NO: 116) (see 37 CFR 1.821(d)). This error should be corrected. 


Claim Rejections – 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 18-20, 22, 24, 27, 38 and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  

Scope of the claims
The claims are drawn “A polypeptide comprising an amino acid sequence having at least 80% identity to amino acid residues 1 to 98 of SEQ ID NO: 1; wherein said polypeptide comprises one or more mutations relative to SEQ ID NO: 1 selected from the group consisting of: N32G, T51L, T51V, M65V, A59I, E29M, T34V, T34R, T45I, T45V, T51F, A59L, L67I, (E29K, K30E, E33K), (A59L, G60N, D61G, N62K), (A59V, D61N, N62K), (G60N, D61G, N62K), (G60N, AD61, N62G), AD61, (A59L, G60N, AD61, N62G), (A59V, G60N, D61G, N62K), (A59I, G60N, D61G, N62K), (A59I, G60N, AD61, N62G), (A59V, G60N, AD61, N62G), (A59V, AD61), L38A, V20I, A40I, L38V, A12I, A12V, I16L, V20L, Q26E, T31K, N32D, N32H, T34D, T34P, A40V, Q42D, V48E, V48G, V48A, T51A, (V20I, L38A), (V20L, L38A), (V20I, L38V), (V20L, L38V), (Y54D, T83D, Q86E), (G60P, AD61, N62P), (G60P, D61P, 
A peptide having at least 80% sequence identity to amino acids 1-98 of SEQ ID NO:1 can have up to 19 amino acids different.   If one substitution is selected from the list above, say N32G, this means 18 additional substitutions can be made in SEQ ID NO:1. The possibilities are vast given that up to 19 substitutions can be made which leads to a numerous number of peptides.  
Therefore, to meet the written description requirement of 35 U.S.C. § 112, first paragraph, the specification must disclose a representative number of species that meet both the structural and functional limitations of the genus or the specification and/or the prior art must identify the structural elements that correlate to the claimed function in a manner that demonstrates to one of ordinary skill in the art that Applicant was in possession of the claimed genus at the time the application was filed.  In the instant case, the specification must establish which peptides having at least 80% sequence identity to SEQ ID NO:1 satisfy the structural limitations of the claim and have a melting temperature (Tm) lower than instant SEQ ID NO:116 (which has a Tm of 64.6 degrees Celsius).

Actual Reduction to Practice
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
On page 26, Applicants disclose several mutated sequences with N32G, V48D, M65I, T51L, Q42E, Y35W, A59V, G60N, N62G, E29K, K30E, E33K and different combinations thereof.  All combinations had Tm values greater than instant SEQ ID NO:116. Applicants also showed that other mutations actually 
	One of ordinary skill in the art would not consider reduction to practice of SEQ ID NO:1 without any guidance with respect to variants that could be made to be representative of the full scope of the claimed genus of peptides.  The possibilities are vast and no guidance is provided regarding structure function relationship with regards to variants of SEQ ID NO:1 that have at least 80% sequence identity.
	 Therefore, the instant specification has failed to meet the written description requirement by actual reduction to practice of a representative number of species alone.

Sufficient relevant identifying characteristic
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination thereof.

i. Complete structure 
As stated above, the complete structure of SEQ ID NO:1 was reduced to practice.  
ii. Partial structure: 
	On page 26, Applicants disclose several mutated sequences with N32G, V48D, M65I, T51L, Q42E, Y35W, A59V, G60N, N62G, E29K, K30E, E33K and different combinations thereof.  All combinations had Tm values greater than instant SEQ ID NO:116. Applicants also showed that other mutations actually reduced Tm (see page 27, Y35W, V20I, L38A, Y54D, T83D and Q86E).  Though 
Although one of ordinary skill in the art could determine if a given amino acid sequence meets the structural requirements of the genus, given the breadth of the genus and the number of possible peptide peptides and lack of guidance within the specification, it would not be possible to determine from the sequence alone that the Tm is higher than SEQ ID NO:116.

iii. Physical and/or chemical properties: 
The data presented in the specification do not suggest the physical basis for the claimed activity and therefore do not describe which substitutions, deletions or additions could be made increase Tm to that greater than instant SEQ ID NO:116.   Understanding the physical basis for the claimed activity is critical to determining which of the sequences that meet the structural requirements of the genus also meet the functional requirements of the genus.

iv. Functional characteristics when coupled with a known or disclosed correlation between function and structure:  
The specification does not describe a general correlation between structure and function for the claimed genus.  The role of the specific amino acids of SEQ ID NO:1 on the Tm is not defined or described.  This is further complicated by the fact that single mutations can have a dramatic effect on the Tm of the peptide.
As a result, it is impossible to predict, based on the specification or the prior art, how changing any amino acid position will affect the Tm of the peptide.

v. Method of Making
Applicants disclose making and using SEQ ID NO:1 and several variants thereof.   Where the specification fails to provide description is in the structure of the peptides having 80% sequence identity to SEQ ID No:1. For all of the reasons presented above, one of ordinary skill in the art would not know which of the countless proteins that meet the structural requirements of the claims would have a Tm greater than instant SEQ ID NO:116.
Thus, it is not possible for one of ordinary skill in the art to distinguish based on sequence alone which sequences having at least 80% sequence identity to SEQ ID NOs:1 will have the required functional properties as claimed.

Conclusion
In conclusion, peptides having at least 90% sequence identity to instant SEQ ID NO:1 satisfies the written description requirements of 35 U.S.C. 112, first paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 18-20, 22, 24, 27, 38 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 claims several substitutions grouped in parenthesis in lines 6-9, 11-12 (i.e. (E26K, K30E, E33K).  The metes and bounds of claim 1 is rendered vague and indefinite by the parenthetical recitation of groups of substitutions because it is unclear as to whether the limitation is part of the instantly claimed 
Claims 18-20, 22, 24, 27, 38 and 43 are also rejected due to their dependence on claim 1 and not clarifying this point of confusion.  
Claim 27 contains the trademark/trade name AFFIMER™.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an additional amino acid sequence and, accordingly, the identification/description is indefinite.
Claim 20 claims “…T51” In line 4.  It appears Applicants have failed to include what Thr51 is being substituted with.  In line 2, Applicants have –T51L- however it is unclear if T51 in line 4 should be T51L or some other amino acid.  One cannot determine the meets and bounds of the claims.  Applicant should clarify this point of confusion.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 18-19, 27 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrigno (WO2009136182, cited in Applicant’s IDS)
Ferrigno teaches scaffold proteins comprising Stefin A variants (see abstract) including variants of wild type human Stefin A which is identical to instant SEQ ID NO:1 (see SEQ ID NO:1 of Ferrigno).  Ferrigno teaches that substitution at positions 48, 49 and or 50 with leucine, alanine or serine (but not limited to) are likely a sufficient scaffold (see page 6, lines 26-30).  Ferrigno teaches of a modified Stefin A scaffold comprising mutations at the following three sites Lys71-Leu73, V48D and G4W and is referred to as STM (Stefin A Triple Mutant).
However, Ferrigno is silent to wherein the substitution is V48E, V48G or V48A or an example with any one of these substitutions.  However, it would have been obvious to try each amino acid at position 48 including Alanine given that Ferrigno teaches substitution at position 48.  It would have been obvious to try Alanine, Glutamic acid or glycine at position 48 of SEQ ID NO:1 given that Ferrigno teaches substitution at this position and there are limited amino acids to substitute (20 naturally occurring amino acids).
KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727,_,82 USPQ2d 1385, 1397 (2007).
The “problem” facing those in the art was to determine what amino acid to use at position 48 of Stefin A and there were a limited number of methodologies available to do so, for example 20 know naturally occurring amino acids including alanine (which is taught by Ferrigno), glutamic acid and glycine. The skilled artisan would have had reason to try these methodologies with the reasonable expectation that at least one would be successful.  It would be obvious to try using alanine, glutamic acid or glycine at position 48 of the variant peptide of Ferrigno given that it is known in the art for that purpose and substitution at this position is taught by Ferrigno.  Thus, use of Alanine, glutamic acid or glycine is  “the product not of innovation but of ordinary skill and common sense,” leading to the conclusion that invention is not patentable as it would have been obvious.  Furthermore, Ferrigno suggest Alanine substitution and also teaches V48D which aspartic acid “D” and glutamic acid “E” are conservative substitutions which would have similar effects on the peptide (due to similar properties).  
Regarding the functional limitation of having a higher Tm as compared to instant SEQ ID NO:116 found in instant claim 1,  Ferrigno renders the instant polypeptide obvious and is identical to the instant claims and thus would have the claimed desired properties. 
Regarding claim 18, Ferrigno teaches subsition at position 4 with tryptophan (G4W) (see page 5, lines 1-5).
Regarding claim 19, Ferrigno teaches substitutions of 5 or fewer (position 4 and 48)(see SEQ ID Nos:9-10 for example).
Regarding claim 27, Ferrigno teaches a fusion protein comprising the Stefin A peptides (see page 4, lines 25-29 page 14, lines 25-26). Ferrigno teaches that the peptide can be fused to cysteine for linking 
Regarding claim 38, Ferrigno teaches that the scaffolds can be used inside cells (see page 17, lines 12-15, page 18, lines 3-6, and figure 12) thus meeting the limitations of being in a host cell.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERINNE R DABKOWSKI/Examiner, Art Unit 1654